Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Per Applicant’s request, claims 1, 9, 17, and 26 are amended, and claim 25 is cancelled. Claims 12 and 22 were previously cancelled. Claims 1-11, 13-21, 23-24, and 26 are pending and have been considered by Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-11, 13-15, 17-21, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20150348009 A1) in view of Bunner et al. (US Patent 9,042,912), and further in view of Nishihara et al. (“Real-Time Machine Learning: The Missing Pieces”)

	Regarding CLAIM 1, Brown teaches: A dynamic event processing computing platform, comprising: (Examiner is interpreting a dynamic event processing computing platform as a computer system for processing transactions, such as a mobile user device (Brown Fig. 2, 205a or 205b) which contains a transaction app running on an operating system (Brown Fig. 4, 432 and 438)).

    PNG
    media_image1.png
    739
    528
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    651
    581
    media_image2.png
    Greyscale

at least one processor; (Brown teaches in para. [0006]: “One or more processors can be coupled to the user interface component.”)
a communication interface communicatively coupled to the at least one processor; and (Brown teaches in para. [0006]: “One or more connection components can be configured to transmit communications to other devices. One or more processors can be coupled to… the connection 
memory storing computer-readable instructions that, when executed by the at least one processor, cause the dynamic event processing computing platform to: (Brown teaches in para. [0006]: “A computer-readable storage medium can contain instructions, that, when executed by the one or more processors, cause the one or more processors to perform a set of actions.”)
receive historical data associated with a plurality of processed events; generate, based on the received historical data, one or more machine learning datasets linking location data from the historical data to event processing sources; (Brown teaches both limitations in para. [0147]: “A learning technique can be used to determine which account to use as a default account…. The learning technique can be based on, for example, accounts used for payment at the device, accounts used for payment at other devices, accounts used for payment in general and/or user responses to one or more past notifications of a default account.” The accounts in the above examples are interpreted as historical data used to generate machine learning datasets. Linking location data from the historical data to event processing sources is taught by Brown in para. [0146]: “In some instances, an identity of a default payment account can depend on a context, such as a geographic location”)
receive a request to process an event from a mobile device of a first user; (User devices 110 in Fig. 1 and 205a and 205b in Figs. 2 are embodiments of a mobile device of a customer. Brown teaches the claimed limitation at ¶ [0048]: “User device 205 can include a transaction event detector 345 that detects a transaction-initiating event, such as an input, sensor reading or signal that corresponds to a payment process. For example, transaction event detector 345 can detect one or more depressions of a particular button, a particular gesture, a particular voice command, a signal from a POS terminal, and/or a signal with a request for payment information.”)
responsive to receiving the request to process the event, enable previously disabled dynamic event processing functions of the event processing computing platform; (Brown teaches at ¶ [0049] - [0050]: “Upon detecting the transaction event, transaction event detector 345 can trigger [see #1 below] a power management unit 350 to determine [see #2 below] whether a transaction app processor 355 is powered on…. If power management unit 350 determines that power is not being supplied to app processor 355, it can power up app processor 355.”)

    PNG
    media_image3.png
    238
    512
    media_image3.png
    Greyscale

Portion of Fig. 3B
receive first data associated with a location of the mobile device of the first user from which the request to process the event was received; (According to Brown Fig. 4 and para. [0083], location data can be sent from GPS receiver 448 to the transaction app 438 via the processing subsystem 402. Further, Brown teaches in para. [0146]: “In some instances, an identity of a default payment account can depend on a context, such as a geographic location… For example, a determination can be made to determine whether any account corresponds to merchant information associated with a POS terminal, and—if so—the account can be used as a default account for the terminal”)
receive second data including event details; (Brown at ¶ [0050]: “Power management unit 350 can further assert a line (if one is not already asserted) between transaction app processor 355 and a secure element 360. Transaction app processor 355 can subsequently execute a process to receive notifications of particular input types (e.g., mechanical inputs, button-press inputs, or presses of a particular button), which can result in app processor 355 calling secure element 360 over the line. The call can cause secure element 360 to receive power and to realize the line.”)
receive an indication of a mobile device of another known user at the location of the mobile device of the first user, the indication based on detection of the mobile device of the other known user via near field communication (Examiner interprets the limitation “another known user” as a merchant and “the mobile device of the other known user” as the merchant’s POS terminal 120 in Fig. 1. Brown teaches the claimed limitation at ¶ [0025]: “For example, user 110 [sic, 105] or a merchant can position an NFC-compatible user device 110 near an NFC-compatible POS terminal 120, such that user device 110 detects POS terminal 120 using NFC.”)
identify, … based on the first data, the second data, the indication of the mobile device of the other user at the location, and the one or more machine learning datasets, a first source from which to process the event; and (Interpreted as selecting an account from which to make a payment based on the items listed in the claim limitation. Brown teaches an account as a first source at ¶ [0028]: “One or more user devices 205 can store payment information associated with each of one or more payment accounts. Payment account data can include, for example, one or more of: a person's or company's name”. Further, Brown teaches an account selection engine 390 at ¶ [0057] and an account manager 380 at ¶ [0056].
The account is selected based on: 
First data – GPS data, at Brown ¶ [0146]
Second data – Notifications of particular input types, at Brown ¶ [0050]
Indication of the POS terminal of the merchant at the location – Brown at ¶ [0025] teaches:  “Before or after the account identification, user device 110 can detect a POS terminal 120.” 
Machine learning datasets – Brown at ¶ [0146] and [0147] )
process the event using the identified first source. (Brown teaches at para. [0025]: “Upon determining that a transmission condition is satisfied (e.g., having received a mechanical and/or non-virtual input, identified an account and detected a POS terminal), user device 110 can transmit payment information for the identified account… to another device (e.g., using an NFC channel)… The other device can include a point of sale (POS) terminal 120.”)
Brown teaches a system for automatically selecting a payer’s account based on the identity of a payee, but not necessarily that the identity is a coworker or a family member. Brown does not explicitly teach: wherein the other known user is associated with one of: a first group employed by a same employer as the first user or a second group including a same family as the first user;
Nor does Brown explicitly teach: identify, in real-time [and based on machine learning datasets]
	But Bunner teaches: receive an indication of a mobile device of another known user at the location of the mobile device of the first user, wherein the other known user is associated with one of: a second group including a same family as the first user; (Bunner discloses a system that detects when a user’s father is nearby based on the proximity of their mobile devices, as seen in Fig. 6, element 613 and C. 19, L. 24-43.)
a first group employed by a same employer as the first user (Examiner is only required to cite prior art for either a first group or a second group)
Bunner is in the same field of endeavor as the claimed invention, namely processing mobile device events based on a relationship and proximity between users. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Bunner’s system to identify the payee disclosed in Brown as a family member. A motivation for the combination is that one would want to identify another person as a payee to be able to provide select a proper payment account for efficient payment to the specific person as preferred by the payer. 
 identify, in real-time [and based on machine learning datasets]
But Nishihara teaches: identify, in real-time [and based on machine learning datasets] (Nishihara p. 106, col. 2 details the performance requirements for real-time machine learning are low latency and high throughput. The proposed solution on p. 108 incorporates these requirements.)
	Nishihara is in the same field of endeavor as the claimed invention, namely, machine learning algorithms. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Nishihara’s system into the combination of Brown and Bunner’s system by executing Brown’s machine learning with low latency and high throughput, with a motivation to learn from incoming data on-the-fly. (Pg. 106, Introduction, col. 1: “ML applications are expanding from the supervised learning paradigm, in which static models are trained on offline data, to a broader paradigm, exemplified by reinforcement learning (RL), in which applications may operate in real environments, fuse and react to sensory data from numerous input streams, perform continuous micro-simulations, and close the loop by taking actions that affect the sensed environment.”)

Regarding CLAIM 2, the combination of Brown, Bunner, and Nishihara teaches: The dynamic event processing computing platform of claim 1,
Further, Brown teaches: wherein the first data associated with the location of the mobile device of the first user includes global positioning system (GPS) data from the mobile device of the first user. (According to Brown Fig. 4, the processing subsystem 402 may relay data from the GPS receiver 448 to the transaction app 438. Brown teaches in para. [0083]: “Some environmental sensors can provide information about the location and/or motion of wearable device 400… Global Positioning System (GPS) receiver 448 can determine location based on signals received from GPS satellites.”)

Regarding CLAIM 3, the combination of Brown, Bunner, and Nishihara teaches: The dynamic event processing computing platform of claim 1, 
Further, Brown teaches: wherein the mobile device of the first user is a wearable device. (Brown teaches in para [0027]: “Exemplary user devices 205 … can include a wearable device 205a (e.g., a necklace, headband, clip, belt, bracelet, watch, pair of glasses, armband, or ear piece)”)

Regarding CLAIM 4, the combination of Brown, Bunner, and Nishihara teaches: The dynamic event processing computing platform of claim 1, 
Further, Brown teaches: wherein the request to process the event is received from a mobile event processing application executing on the mobile device of the first user. (Brown at ¶ [0048] teaches that a transaction event detector 345 detects a transaction-initiating event, such one or more depressions of a particular button. Further, Brown at ¶ [0075] line 7 teaches that secure element code 436 monitors receipt of the button press and subsequently releases payment information. Therefore, the request is received from the monitoring portion of secure element code 436.)

Regarding CLAIM 5, the combination of Brown, Bunner, and Nishihara teaches: The dynamic event processing computing platform of claim 1, 
Further, Brown teaches: wherein the identified first source is one of: a business source associated with an entity and a personal source associated with the first user. (As discussed in the mapping for claim 1, the source can be the name of the account owner. Brown teaches in first sentence of para. [0028]: “One or more user devices 205 can store payment information associated with each of one or more payment accounts. Payment account data can include, for example, one or more of: a person's or company's name”) 

Regarding CLAIM 6, the combination of Brown, Bunner, and Nishihara teaches: The dynamic event processing computing platform of claim 1, 
Further, Brown teaches: wherein the request to process the event is generated via near-field communication between the mobile device of the first user and a point-of-sale system of an entity. (As depicted in Brown Figs. 1 and 2, and in para. [0048], the mobile device may communicate with a point-of-sale system via NFC. Under the broadest reasonable interpretation, some portion of the request to process the event is communicated from the point-of-sale system over NFC, through the communication interface of the mobile device, and then to the operating system.)

	Regarding CLAIM 7, the combination of Brown, Bunner, and Nishihara teaches: The dynamic event processing computing platform of claim 1, 
Further, Brown teaches: further including instructions that, when executed, cause the dynamic event processing computing platform to: receive third data including calendar data associated with the first user, and (Examiner is interpreting “a time of day” in Brown para. [0146] as “calendar data”.)
wherein identifying the first source from which to process the event is further based on the third data. (Brown teaches in para, [0146]” “In some instances, an identity of a default payment account can depend on a context, such as… a time of day.”)

Regarding CLAIM 9, Brown teaches: A method, comprising: 
at a computing platform comprising (Examiner is interpreting a dynamic event processing computing platform as a computer system for processing transactions, such as a mobile user device (Brown Fig. 2, 205a or 205b) which contains a transaction app running on an operating system (Brown Fig. 4, 432 and 438))
at least one processor, (Brown teaches in para. [0006]: “One or more processors can be coupled to the user interface component.”)
memory, and (Brown teaches in para. [0006]: “A computer-readable storage medium)
a communication interface: (Brown teaches in para. [0006]: “One or more connection components can be configured to transmit communications to other devices. One or more processors can be coupled to… the connection component.”)
receiving, by the at least one processor, historical data associated with a plurality of processed events; generating, by the at least one processor and based on the received historical data, one or more machine learning datasets linking location data from the historical data to event processing sources; (Brown teaches in para. [0147]: “A learning technique can be used to determine which account to use as a default account…. The learning technique can be based on, for example, accounts used for payment at the device, accounts used for payment at other devices, accounts used for payment in general and/or user responses to one or more past notifications of a default account.” The accounts in the above examples are interpreted as historical data used to generate machine learning datasets. Linking location data from the historical data to event processing sources is taught by Brown in para. [0146]: “In some instances, an identity of a default payment account can depend on a context, such as a geographic location”)
receiving, by the at least one processor and via the communication interface, a request to process an event from a mobile device of a first user; (User devices 110 in Fig. 1 and 205a and 205b in Figs. 2 are embodiments of a mobile device of a customer. Brown teaches the claimed limitation at ¶ [0048]: “User device 205 can include a transaction event detector 345 that detects a transaction-initiating event, such as an input, sensor reading or signal that corresponds to a payment process. For example, transaction event detector 345 can detect one or more depressions of a particular button, a 
responsive to receiving the request to process the event, enabling, by the at least one processor, previously disabled dynamic event processing functions of the computing platform; (Brown teaches at ¶ [0049] - [0050]: “Upon detecting the transaction event, transaction event detector 345 can trigger [see Fig. 3B arrow #1above ] a power management unit 350 to determine [see Fig. 3B arrow #2 above] whether a transaction app processor 355 is powered on…. If power management unit 350 determines that power is not being supplied to app processor 355, it can power up app processor 355.”)
receiving, by the at least one processor and via the communication interface, first data associated with a location of the mobile device of the first user from which the request to process the event was received; (According to Brown Fig. 4 and para. [0083], location data can be sent from GPS receiver 448 to the transaction app 438 via the processing subsystem 402. Brown teaches in para. [0146]: “In some instances, an identity of a default payment account can depend on a context, such as a geographic location… For example, a determination can be made to determine whether any account corresponds to merchant information associated with a POS terminal, and—if so—the account can be used as a default account for the terminal”)
receiving, by the at least one processor and via the communication interface, second data including event details; (Brown at ¶ [0050]: “Power management unit 350 can further assert a line (if one is not already asserted) between transaction app processor 355 and a secure element 360. Transaction app processor 355 can subsequently execute a process to receive notifications of particular input types (e.g., mechanical inputs, button-press inputs, or presses of a particular button), which can result in app processor 355 calling secure element 360 over the line. The call can cause secure element 360 to receive power and to realize the line.”)
receiving, by the at least one processor, an indication of a mobile device of another known user at the location of the mobile device of the first user, the indication based on detection of the mobile device of the other known user via near field communication (Examiner interprets the limitation “another known user” as a merchant and “the mobile device of the other known user” as the merchant’s POS terminal 120 in Fig. 1. Brown teaches the claimed limitation at ¶ [0025]: “For example, user 110 [sic, 105] or a merchant can position an NFC-compatible user device 110 near an NFC-compatible POS terminal 120, such that user device 110 detects POS terminal 120 using NFC.”) 
identifying,… by the at least one processor and based on the first data, the second data, the indication of the mobile device of the other known user at the location, and the one or more machine learning datasets, a first source from which to process the event; and (Interpreted as selecting an account from which to make a payment based the items listed in the claim limitation. Brown teaches an account as a first source at ¶ [0028]: “One or more user devices 205 can store payment information associated with each of one or more payment accounts. Payment account data can include, for example, one or more of: a person's or company's name”. Further, Brown teaches an account selection engine 390 at ¶ [0057] and an account manager 380 at ¶ [0056].
The account is selected based on: 
First data – GPS data, at Brown ¶ [0146]
Second data – Notifications of particular input types, at Brown ¶ [0050]
Indication of the POS terminal of the merchant at the location – Brown at ¶ [0025] teaches:  “Before or after the account identification, user device 110 can detect a POS terminal 120.” 
Machine learning datasets – Brown at ¶ [0146] and [0147] )
processing, by the at least one processor, the event using the identified first source. (Brown teaches at para. [0025]: “Upon determining that a transmission condition is satisfied (e.g., having received a mechanical and/or non-virtual input, identified an account and detected a POS terminal), 
Brown teaches a system for automatically selecting a payer’s account based on the identity of a payee, but not necessarily that the identity is a coworker or a family member. Brown does not explicitly teach: wherein the other known user is associated with one of: a first group employed by a same employer as the first user or a second group including a same family as the first user;
Nor does Brown explicitly teach: identifying, in real-time [and based on machine learning datasets]
	But Bunner teaches: wherein the other known user is associated with one of: a second group including a same family as the first user; (Bunner discloses a system that detects when a user’s father is nearby based on the proximity of their mobile devices, as seen in Fig. 6, element 613 and C. 19, L. 39-43.)
a first group employed by a same employer as the first user (Examiner is only required to cite prior art for either a first group or a second group)
Bunner is in the same field of endeavor as the claimed invention, namely processing mobile device events based on a relationship and proximity between users. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Bunner’s system to identify the payee disclosed in Brown as a family member. A motivation for the combination is that one would want to identify another user as a family member. (Bunner C. 19, L. 39-43)
However, the combination of Brown and Bunner does not explicitly teach: identifying, in real-time [and based on machine learning datasets]
identifying, in real-time [and based on machine learning datasets] (Nishihara p. 106, col. 2 details the performance requirements for real-time machine learning are low latency and high throughput. The proposed solution on p. 108 incorporates these requirements.)
	Nishihara is in the same field of endeavor as the claimed invention, namely, machine learning algorithms. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Nishihara’s system into the combination of Brown and Bunner’s system by executing Brown’s machine learning with low latency and high throughput, with a motivation to learn from incoming data on-the-fly (Pg. 106, Introduction, col. 1: “ML applications are expanding from the supervised learning paradigm, in which static models are trained on offline data, to a broader paradigm, exemplified by reinforcement learning (RL), in which applications may operate in real environments, fuse and react to sensory data from numerous input streams, perform continuous micro-simulations, and close the loop by taking actions that affect the sensed environment.”)

Regarding CLAIM 10, the combination of Brown, Bunner, and Nishihara teaches: The method of claim 9, 
Further, Brown teaches: wherein the first data associated with the location of the mobile device of the first user includes global positioning system (GPS) data from the mobile device of the first user. (According to Brown Fig. 4, the processing subsystem 402 may relay data from the GPS receiver 448 to the transaction app 438. Brown teaches in para. [0083]: “Some environmental sensors can provide information about the location and/or motion of wearable device 400… Global Positioning System (GPS) receiver 448 can determine location based on signals received from GPS satellites.”)

Regarding CLAIM 11, the combination of Brown, Bunner, and Nishihara teaches: The method of claim 9, 
wherein the mobile device of the first user is a wearable device. (Brown teaches in para [0027]: “Exemplary user devices 205 … can include a wearable device 205a (e.g., a necklace, headband, clip, belt, bracelet, watch, pair of glasses, armband, or ear piece)”)


Regarding CLAIM 13, the combination of Brown, Bunner, and Nishihara teaches: The method of claim 9, 
Further, Brown teaches: wherein the identified first source is one of: a business source associated with an entity and a personal source associated with the first user. (As discussed in the mapping for claim 9, the source can be the name of the account owner. Brown teaches in first sentence of para. [0028]: “One or more user devices 205 can store payment information associated with each of one or more payment accounts. Payment account data can include, for example, one or more of: a person's or company's name”)

Regarding CLAIM 14, the combination of Brown, Bunner, and Nishihara teaches: The method of claim 9, 
Further, Brown teaches: wherein the request to process the event is generated via near-field communication between the mobile device of the first user and a point-of-sale system of an entity. (As depicted in Brown Figs. 1 and 2, and in para. [0048], the mobile device may communicate with a point-of-sale system via NFC. Under the broadest reasonable interpretation, some portion of the request to process the event is communicated from the point-of-sale system over NFC, through the communication interface of the mobile device, and then to the operating system.)

Regarding CLAIM 15, the combination of Brown, Bunner, and Nishihara teaches: The method of claim 9, 
Further, Brown teaches: further including: 
receiving, by the at least one processor and via the communication interface, third data including calendar data associated with the first user, and (Examiner is interpreting “a time of day” in Brown para. [0146] as “calendar data”.)
wherein identifying the first source from which to process the event is further based on the third data. (Brown teaches in para, [0146]” “In some instances, an identity of a default payment account can depend on a context, such as… a time of day.”)

Regarding CLAIM 17, Brown teaches: One or more non-transitory computer-readable media storing instructions (Brown teaches in para. [0006]: “A computer-readable storage medium can contain instructions, that, when executed by the one or more processors, cause the one or more processors to perform a set of actions. The actions can include securely storing, at the electronic device, payment information for a payment account. The actions can also include detecting, via the user interface, that a mechanical input was locally received at the electronic device. The actions can further include in response to detecting that the mechanical input has been locally received at the device, enabling the payment information to be accessed.”)
that, when executed by a computing platform comprising (Examiner is interpreting a dynamic event processing computing platform as a computer system for processing transactions, such as a mobile user device (Brown Fig. 2, 205a or 205b) which contains a transaction app running on an operating system (Brown Fig. 4, 432 and 438))
at least one processor, (Brown teaches in para. [0006]: “One or more processors can be coupled to the user interface component.”)
memory, and (Brown teaches in para. [0006]: “A computer-readable storage medium”)
a communication interface, (Brown teaches in para. [0006]: “One or more connection components can be configured to transmit communications to other devices. One or more processors can be coupled to… the connection component.”)
cause the computing platform to: 
receive historical data associated with a plurality of processed events; generate, based on the received historical data, one or more machine learning datasets linking location data from the historical data to event processing sources; (Brown teaches in para. [0147]: “A learning technique can be used to determine which account to use as a default account…. The learning technique can be based on, for example, accounts used for payment at the device, accounts used for payment at other devices, accounts used for payment in general and/or user responses to one or more past notifications of a default account.” The accounts in the above examples are interpreted as historical data used to generate machine learning datasets. Linking location data from the historical data to event processing sources is taught by Brown in para. [0146]: “In some instances, an identity of a default payment account can depend on a context, such as a geographic location”)
receive a request to process an event from a mobile device of a first user; (User devices 110 in Fig. 1 and 205a and 205b in Figs. 2 are embodiments of a mobile device of a customer. Brown teaches the claimed limitation at ¶ [0048]: “User device 205 can include a transaction event detector 345 that detects a transaction-initiating event, such as an input, sensor reading or signal that corresponds to a payment process. For example, transaction event detector 345 can detect one or more depressions of a particular button, a particular gesture, a particular voice command, a signal from a POS terminal, and/or a signal with a request for payment information.”)
responsive to receiving the request to process the event, enable previously disabled dynamic event processing functions of the computer platform; (Brown teaches at ¶ [0049] - [0050]: “Upon detecting the transaction event, transaction event detector 345 can trigger [see Fig. 3B arrow #1above ] If power management unit 350 determines that power is not being supplied to app processor 355, it can power up app processor 355.”)
receive first data associated with a location of the mobile device of the user from which the request to process the event was received; (According to Brown Fig. 4 and para. [0083], location data can be sent from GPS receiver 448 to the transaction app 438 via the processing subsystem 402. Brown teaches in para. [0146]: “In some instances, an identity of a default payment account can depend on a context, such as a geographic location… For example, a determination can be made to determine whether any account corresponds to merchant information associated with a POS terminal, and—if so—the account can be used as a default account for the terminal”)
receive second data including event details; (Brown at ¶ [0050]: “Power management unit 350 can further assert a line (if one is not already asserted) between transaction app processor 355 and a secure element 360. Transaction app processor 355 can subsequently execute a process to receive notifications of particular input types (e.g., mechanical inputs, button-press inputs, or presses of a particular button), which can result in app processor 355 calling secure element 360 over the line. The call can cause secure element 360 to receive power and to realize the line.”)
receive an indication of a mobile device of another known user at the location of the mobile device of the first user, the indication based on detection of the mobile device of the other known user via near field communication (Examiner interprets the limitation “another known user” as a merchant and “the mobile device of the other known user” as the merchant’s POS terminal 120 in Fig. 1. Brown teaches the claimed limitation at ¶ [0025]: “For example, user 110 [sic, 105] or a merchant can position an NFC-compatible user device 110 near an NFC-compatible POS terminal 120, such that user device 110 detects POS terminal 120 using NFC.”)
identify,… and based on the first data, the second data, the indication of the mobile device of the other known user at the location, and the one or more machine learning datasets, a first source from which to process the event; and (Interpreted as selecting an account from which to make a payment based the items listed in the claim limitation. Brown teaches an account as a first source at ¶ [0028]: “One or more user devices 205 can store payment information associated with each of one or more payment accounts. Payment account data can include, for example, one or more of: a person's or company's name”. Further, Brown teaches an account selection engine 390 at ¶ [0057] and an account manager 380 at ¶ [0056].
The account is selected based on: 
First data – GPS data, at Brown ¶ [0146]
Second data – Notifications of particular input types, at Brown ¶ [0050]
Indication of the POS terminal of the merchant at the location – Brown at ¶ [0025] teaches:  “Before or after the account identification, user device 110 can detect a POS terminal 120.” 
Machine learning datasets – Brown at ¶ [0146] and [0147] )
process the event using the identified first source. (Brown teaches at para. [0025]: “Upon determining that a transmission condition is satisfied (e.g., having received a mechanical and/or non-virtual input, identified an account and detected a POS terminal), user device 110 can transmit payment information for the identified account… to another device (e.g., using an NFC channel)… The other device can include a point of sale (POS) terminal 120.”)
Brown teaches a system for automatically selecting a payer’s account based on the identity of a payee, but not necessarily that the identity is a coworker or a family member. Brown does not explicitly teach: wherein the other known user is associated with one of: a first group employed by a same employer as the first user or a second group including a same family as the first user;
identify, in real-time [and based on machine learning datasets]
But Bunner teaches: wherein the other known user is associated with one of: a second group including a same family as the first user; (Bunner discloses a system that detects when a user’s father is nearby based on the proximity of their mobile devices, as seen in Fig. 6, element 613 and C. 19, L. 39-43.)
a first group employed by a same employer as the first user (Examiner is only required to cite prior art for either a first group or a second group)
Bunner is in the same field of endeavor as the claimed invention, namely processing mobile device events based on a relationship and proximity between users. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Bunner’s system to identify the payee disclosed in Brown as a family member. A motivation for the combination is that one would want to identify another user as a family member. (Bunner C. 19, L. 39-43)
	However, the combination of Brown and Bunner does not explicitly teach: identify, in real-time [and based on machine learning datasets]
But Nishihara teaches: identify, in real-time [and based on machine learning datasets] (Nishihara p. 106, col. 2 details the performance requirements for real-time machine learning are low latency and high throughput. The proposed solution on p. 108 incorporates these requirements.)
	Nishihara is in the same field of endeavor as the claimed invention, namely, machine learning algorithms. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Nishihara’s system into the combination of Brown and Bunner’s system by executing Brown’s machine learning with low latency and high throughput, with a motivation to learn from incoming data on-the-fly (Pg. 106, Introduction, col. 1: “ML applications are expanding from the supervised learning paradigm, in which static models are trained on offline data, to a broader paradigm, exemplified by reinforcement learning (RL), in which applications may operate in real environments, fuse and react to sensory data from numerous input streams, perform continuous micro-simulations, and close the loop by taking actions that affect the sensed environment.”)

Regarding CLAIM 18, the combination of Brown, Bunner, and Nishihara teaches: The one or more non-transitory computer-readable media of claim 17, 
Further, Brown teaches: wherein the first data associated with the location of the mobile device of the first user includes global positioning system (GPS) data from the mobile device of the first user. (According to Brown Fig. 4, the processing subsystem 402 may relay data from the GPS receiver 448 to the transaction app 438. Brown teaches in para. [0083]: “Some environmental sensors can provide information about the location and/or motion of wearable device 400… Global Positioning System (GPS) receiver 448 can determine location based on signals received from GPS satellites.”)

Regarding CLAIM 19, the combination of Brown, Bunner, and Nishihara teaches: The one or more non-transitory computer-readable media of claim 17, 
Further, Brown teaches: wherein the mobile device of the first user is a wearable device. (Brown teaches in para [0027]: “Exemplary user devices 205 … can include a wearable device 205a (e.g., a necklace, headband, clip, belt, bracelet, watch, pair of glasses, armband, or ear piece)”)

Regarding CLAIM 20, the combination of Brown, Bunner, and Nishihara teaches: The one or more non-transitory computer-readable media of claim 17, 
Further, Brown teaches: wherein the request to process the event is received from a mobile event processing application executing on the mobile device of the first user. (Brown at ¶ [0048] 

Regarding CLAIM 21, the combination of Brown, Bunner, and Nishihara teaches: The one or more non-transitory computer-readable media of claim 17, 
Further, Brown teaches: wherein the identified first source is one of: a business source associated with an entity and a personal source associated with the first user. (As discussed in the mapping for claim 17, the source can be the name of the account owner. Brown teaches in first sentence of para. [0028]: “One or more user devices 205 can store payment information associated with each of one or more payment accounts. Payment account data can include, for example, one or more of: a person's or company's name”)

Regarding CLAIM 23, the combination of Brown, Bunner, and Nishihara teaches: The one or more non-transitory computer-readable media of claim 17, 
Further, Brown teaches: further including instructions that, when executed, cause the computing platform to: 
receive third data including calendar data associated with the first user, and (Examiner is interpreting “a time of day” in Brown para. [0146] as “calendar data”.)
wherein identifying the first source from which to process the event is further based on the third data. (Brown teaches in para, [0146]” “In some instances, an identity of a default payment account can depend on a context, such as… a time of day.”)

CLAIM 26, the combination of Brown, Bunner, and Nishihara teaches: The dynamic event processing computing platform of claim 1, 
Further, Nisihara teaches: wherein the identifying, in real-time and (Nishihara p. 106, col. 2 details the performance requirements for real-time machine learning are low latency and high throughput. The proposed solution on p. 108 incorporates these requirements.)
Further, Brown teaches: wherein the identifying based on the first data, the second data, the indication of the mobile device of the other known user at the location, and the one or more machine learning datasets, a first source from which to process the event, (Interpreted as selecting an account from which to make a payment based on the items listed in the claim limitation. Brown teaches an account as a first source at ¶ [0028]: “One or more user devices 205 can store payment information associated with each of one or more payment accounts. Payment account data can include, for example, one or more of: a person's or company's name”. Further, Brown teaches an account selection engine 390 at ¶ [0057] and an account manager 380 at ¶ [0056].
The account is selected based on: 
First data – GPS data, at Brown ¶ [0146]
Second data – Notifications of particular input types, at Brown ¶ [0050]
Indication of the POS terminal of the merchant at the location – Brown at ¶ [0025] teaches:  “Before or after the account identification, user device 110 can detect a POS terminal 120.” 
Machine learning datasets – Brown at ¶ [0146] and [0147] )
Further, Bunner teaches: is further based on whether the other known user is associated with the second group including the same family as the first user. (Fig. 6, 613 and C. 19, L. 39-43)
the first group employed by the same employer as the first user (Examiner is only required to cite prior art for either the first group or the second group.)

Claims 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20150348009 A1) in view of Bunner (US 20100250354 A1) and Nishihara et al. (“Real-Time Machine Learning: The Missing Pieces”), and further in view of Hankins et al. (US 20140081855 A1).

Regarding CLAIM 8, the combination of Brown, Bunner, and Nishihara teaches: The dynamic event processing computing platform of claim 1, 
Further, Brown teaches: further including instructions that, when executed, cause the dynamic event processing computing platform to: 
determine,… , whether one or more criteria are met; (Examiner is interpreting a “criteria” as a condition. One example of a condition is a threshold amount for an account, and “meeting the criteria” is meeting or exceeding the threshold. Brown teaches in the middle of para. [0057] states: “a protocol can restrain from selecting an account when it is within a threshold amount from a limit, when a purchase would push the account to within a threshold amount from a limit or when a purchase would cause the limit to be exceeded.” This embodiment matches the first example from para. [64] in the instant application. Another example of a condition is receiving a transaction request at a certain time or location, described later herein in more detail.)  
…based on the one or more machine learning datasets… (Brown teaches in para. [0145]: “In some instances, the default account depends on, e.g., a balance on one or more accounts (e.g., such that an account with a lowest balance is used or such that an account is not used if the balance exceeds a threshold)”. Further, Brown teaches in para. [0147]: “A learning technique can be used to determine which account to use as a default account (e.g., in general or for a particular context). The learning technique can be based on, for example, accounts used for payment at the device, accounts used for payment at other devices, accounts used for payment in general and/or user responses to one or more past notifications of a default account.”

Brown in para. [0056] teaches that the account manager performs learning techniques to select a default account for using at particular time, merchant or geographic location: “account manager 380 can identify an account most frequently used (or selected) for payments within a defined recent time period. As another example, account manager 380 can identify an account most frequently used or selected for payments associated with a particular merchant and/or at a particular geographic location (which can include a geographic region and/or can be defined using one or more geographic coordinates). The learning technique can be based on data”)
responsive to determining that the one or more criteria are met, identifying, based on the first data, the second data, and one or more machine learning datasets, at least one second source from which to process the event; and (Brown teaches that the criteria may prompt the user device to update the default account. In updating the default account, the user device identifies a “second source” which is distinct from the first source. Brown in para. [0030] teaches: “As another example, a first user device can send data to a second user device reflecting information about payment transactions facilitated at the first user device. The information can include, e.g., a payment amount, an account used, a time of purchase and/or whether a default account was changed. Such information can be used at the second device to, for example, update a default account (e.g., based on a learning algorithm or explicit user input).”)
However, the combination of Brown, Bunner, and Nishihara does not explicitly teach: process the event using the first source and the at least one second source. (Brown does not teach splitting the payment between multiple accounts.)
process the event using the first source and the at least one second source. (Hankins teaches in para. [0044]: “At 170, the waterfall payment processing method may provide for charge distribution across multiple payment sources. According to this enhancement, rather than requiring that a single payment source be capable of absorbing the entirety of a charge, the invention allows for spreading the payment across multiple payment sources, preferably in their order of priority.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hankins’ system into the combination of Brown, Bunner, and Nishihara’s system by permitting the payment to be split between multiple accounts stored by the user device, with a motivation to conveniently handle transactions when the default account exceeds its spending limit (Hankins para. [0044]).

Regarding CLAIM 16, the combination of Brown, Bunner, and Nishihara teaches: The method of claim 9, 
	Further, Brown teaches: further including: 
determining,… , whether one or more criteria are met; (Examiner is interpreting a “criteria” as a condition. One example of a condition is a threshold amount for an account, and “meeting the criteria” is meeting or exceeding the threshold. Brown teaches in the middle of para. [0057] states: “a protocol can restrain from selecting an account when it is within a threshold amount from a limit, when a purchase would push the account to within a threshold amount from a limit or when a purchase would cause the limit to be exceeded.” This embodiment matches the first example from para. [64] in the instant application. Another example of a condition is receiving a transaction request at a certain time or location, described later in more detail.)  
…by the at least one processor and based on the one or more machine learning datasets… (Brown teaches in para. [0145]: “In some instances, the default account depends on, e.g., a balance on one or more accounts (e.g., such that an account with a lowest balance is used or such that an account is not used if the balance exceeds a threshold)”. Further, Brown teaches in para. [0147]: “A learning technique can be used to determine which account to use as a default account (e.g., in general or for a particular context). The learning technique can be based on, for example, accounts used for payment at the device, accounts used for payment at other devices, accounts used for payment in general and/or user responses to one or more past notifications of a default account.”
Moreover, regarding the time and location criteria from above, Brown in para. [0030] last sentence states that the learning algorithm can update a default account, and states that, in para. [0044], the algorithm “detects account usage patterns (e.g., to detect which account has been frequently used generally, recently and/or in specific contexts such as spatial or temporal contexts)”.
Brown in para. [0056] teaches that the account manager performs learning techniques to select a default account for using at particular time, merchant or geographic location: “account manager 380 can identify an account most frequently used (or selected) for payments within a defined recent time period. As another example, account manager 380 can identify an account most frequently used or selected for payments associated with a particular merchant and/or at a particular geographic location (which can include a geographic region and/or can be defined using one or more geographic coordinates). The learning technique can be based on data”)
responsive to determining that the one or more criteria are met, identifying, by the at least one processor and based on the first data, the second data, and one or more machine learning datasets, at least one second source from which to process the event; and (Brown teaches that the criteria may prompt the user device to update the default account. In updating the default account, the user device identifies a “second source” which is distinct from the first source. Brown in para. [0030] 
However, the combination of Brown, Bunner, and Nishihara does not explicitly teach: processing, by the at least one processor, the event using the first source and the at least one second source.
But Hankins teaches: processing, by the at least one processor, the event using the first source and the at least one second source. (Hankins teaches in para. [0044]: “At 170, the waterfall payment processing method may provide for charge distribution across multiple payment sources. According to this enhancement, rather than requiring that a single payment source be capable of absorbing the entirety of a charge, the invention allows for spreading the payment across multiple payment sources, preferably in their order of priority.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hankins’ system into the combination of Brown, Bunner, and Nishihara’s system by permitting the payment to be split between multiple accounts stored by the user device, with a motivation to conveniently handle transactions when the default account exceeds its spending limit (Hankins para. [0044]).

Regarding CLAIM 24, the combination of Brown, Bunner, and Nishihara teaches: The one or more non-transitory computer-readable media of claim 17, 
Further, Brown teaches: further including instructions that, when executed, cause the computing platform to: 
determine,… , whether one or more criteria are met; (Examiner is interpreting a “criteria” as a condition. One example of a condition is a threshold amount for an account, and “meeting the criteria” is meeting or exceeding the threshold. Brown teaches in the middle of para. [0057] states: “a protocol can restrain from selecting an account when it is within a threshold amount from a limit, when a purchase would push the account to within a threshold amount from a limit or when a purchase would cause the limit to be exceeded.” This embodiment matches the first example from para. [64] in the instant application. Another example of a condition is receiving a transaction request at a certain time or location, described later in more detail.)  
…based on the one or more machine learning datasets… (Brown teaches in para. [0145]: “In some instances, the default account depends on, e.g., a balance on one or more accounts (e.g., such that an account with a lowest balance is used or such that an account is not used if the balance exceeds a threshold)”. Further, Brown teaches in para. [0147]: “A learning technique can be used to determine which account to use as a default account (e.g., in general or for a particular context). The learning technique can be based on, for example, accounts used for payment at the device, accounts used for payment at other devices, accounts used for payment in general and/or user responses to one or more past notifications of a default account.”
Moreover, regarding the time and location criteria from above, Brown in para. [0030] last sentence states that the learning algorithm can update a default account, and states that, in para. [0044], the algorithm “detects account usage patterns (e.g., to detect which account has been frequently used generally, recently and/or in specific contexts such as spatial or temporal contexts)”.
Brown in para. [0056] teaches that the account manager performs learning techniques to select a default account for using at particular time, merchant or geographic location: “account manager 380 can identify an account most frequently used (or selected) for payments within a defined recent time period. As another example, account manager 380 can identify an account most frequently used or 
responsive to determining that the one or more criteria are met, identifying, based on the first data, the second data, and one or more machine learning datasets, at least one second source from which to process the event; and (Brown teaches that the criteria may prompt the user device to update the default account. In updating the default account, the user device identifies a “second source” which is distinct from the first source. Brown in para. [0030] teaches: “As another example, a first user device can send data to a second user device reflecting information about payment transactions facilitated at the first user device. The information can include, e.g., a payment amount, an account used, a time of purchase and/or whether a default account was changed. Such information can be used at the second device to, for example, update a default account (e.g., based on a learning algorithm or explicit user input).”)
However, the combination of Brown, Bunner, and Nishihara does not explicitly teach: process the event using the first source and the at least one second source. (Brown does not teach splitting the payment between multiple accounts.)
	But Hankins teaches: process the event using the first source and the at least one second source. (Hankins teaches in para. [0044]: “At 170, the waterfall payment processing method may provide for charge distribution across multiple payment sources. According to this enhancement, rather than requiring that a single payment source be capable of absorbing the entirety of a charge, the invention allows for spreading the payment across multiple payment sources, preferably in their order of priority.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hankins’ system into the (Hankins para. [0044]).

Response to Arguments
	Examiner will respond to Applicant’s arguments. Applicant’s claim amendments and remarks were filed 10/19/2021 and the applicant-initiated interview was held on 10/14/2021.

Claim Rejections Under 35 U.S.C. 112: Claims 1-11, 13-21, and 23-26 were rejected under 35 U.S.C. 112(b) in the previous action. These rejections are withdrawn because the amended claims no longer recite any indefinite language. The rejection of cancelled claim 25 is moot. 

Claim Rejections Under 35 U.S.C. 103: Claims 1-11, 13-21, and 23-26 were rejected under 35 U.S.C. 103 in the previous action. Applicant’s arguments with respect to claims 1-11, 13-21, 23-24, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The previous rejection of claim 25 is moot because the claim is cancelled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al. (US 20100078472 A1) discloses group peer-to-peer financial transactions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/ASHER JABLON/Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127